 BOWLAVAR, INC., A CORPORATION, & WM. WINSLOW77Bowlavar,Inc., a corporation,and William WinslowandLocal90, General Team and Truck Drivers, Helpers and WarehouseMen's Union,Edgar C. Hartzer, secretary-treasurer and busi-ness agent of Local 90, Joseph Kuel, Jr. andArthurL. Carson,assistant business agents of Local 90, William Wright,LonnieChambers and Dennis Breese.Case No. A 0-24. April 11, 1961ADVISORY OPINIONThis is a petition filed by Bowlavar, Inc., and William Winslow,herein called Petitioners, for an advisory opinion under Section 102.98of the Board's Rules and Regulations, Series 8.In pertinent part, the petition alleges as follows :1.Petitioner Bowlavar, Inc., is an Iowa corporation having its prin-cipal place of business in Des Moines, Iowa, where it operates a bowl-ing alley andlounge.During the fiscal year ending September 30,1960, Bowlavar did a gross volume of business in the amount of$370,836.17.During the calendar year ending 1960 it purchased bowl-ing merchandise from outside the State in the sum of $13,960.03 andalsopurchased from local distributors $20,660.56 worth of beer, theorigin of which was not indicated.2.William Winslow is an individual who has leased equipment andrestaurant space in Bowlavar's premisesand his operations are ex-clusively on his own account and credit.During the calendar year1960, he did a gross volume of business of $106,000, and made onlylocal purchases of food or supplies except possibly for a purchase ofstationery.3.On February 6, 1961, the Petitioners, as plaintiff s, filed a petitionfor an injunction and for damages in the Polk County, Iowa DistrictCourt, in Des Moines, Iowa, against Local 90, General Team andTruck Drivers, Helpers and Warehouse Men's Union, Edgar C.Hartzer, secretary-treasurer and business agent of Local 90; JosephKuel, Jr., and Arthur L. Carson, assistant business agents of Local 90;William Wright, Lonnie Chambers, and DennisBreese, as defendants.This action, docketed as equity No. 66758, soughtinjunctive reliefagainst themaintenanceof picket lines and damages under the Iowaright to work and antiboycott laws.4.Thereafter, the aforementioned defendants filed a specialappear-ance contesting the jurisdiction of the Iowa District Courtin said pro-ceeding.On February 13, 1961, the Iowa District Courtentered anorder dismissing the action for the injunctionand for damages on thegrounds that it had no jurisdiction over the matter therein.5.On the same date, February 13, 1961, an appealwas taken fromthe aforesaid order of the Iowa District Court to the Supreme Court131 NLRB No. 18. 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDof Iowa. This appeal has docket No. 50344 and will be submitted tothe Iowa Supreme Court at the April 1961 session.6.On February 23, 1961,Petitioner Bowlavar filed a charge withthe Board'sMinneapolis Regional Office against the labor organizationor its agents,naming Local 90, General Team and Truck Drivers,Helpers andWarehouseMen'sUnion, Edgar C.Hartzer, its secretary-treasurerand businessagent,and Arthur L. Carson, its business agent.7.No response has been received from any of the defendants orfrom the Minneapolis Regional Director.On the basis of the above the Board is of the opinion that:1.Petitioner Bowlavar,Inc., is engaged in the business of operatinga bowling alley and lounge, while Petitioner William Winslow isengaged in the business of operating a restaurant.Both Petitionersconduct detail enterprises.(Dale Mabrey Lane, Ltd.,Case No. 12-RC-1010, not published in NLRB volumes ; cf.Park Plaza Amuse-ment Company,124 NLRB 428;Bickford's Inc.,110 NLRB 1904, at1905;Restaurant & Tavern Owners Association of Salem,126 NLRB671.2.The Board's current standard for asserting jurisdiction over re-tail enterprises within its statutory jurisdiction is a gross volume ofbusiness of at least$500,000 perannum.(Carolina Supplies andCement Co.,122 NLRB 88.) The Petitioner's operations,whetherconsidered jointly or severally,do not meet the retail standard forthe assertion of jurisdiction by the Board.Accordingly the parties are advised,pursuant to Section 102.103 ofthe Board'sRules and Regulations,Series 8, as follows :The Board would not assert jurisdiction over the operations of thePetitioners,Bowlavar, Inc., and William Winslow on the facts pre-sented herein because their operations do not satisfy the Board'sstandard for asserting jurisdiction over retail enterprises.CHAIRMAN McCuLLOCH took no part in the consideration of theabove Advisory Opinion.Dwight B.Gold, d/b/a Gold Electric CompanyandInternationalBrotherhood of Electrical Workers, Local UnionNo. 1, AFL-CIO.Case No. A0-23. April 11, 1961ADVISORY OPINIONThis petition for an advisory opinion has been filed by InternationalBrotherhood of Electrical Workers, Local Union No. 1, AFL-CIO,herein referred to as Local No. 1.As abridged, it contains the fol-lowing allegations :Dwight B. Gold, an individual doing business as Gold ElectricCompany, is engaged at St. Louis, Missouri, in the business of elec-131 NLRB No. 16.